Citation Nr: 1446307	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-44 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gunshot wound residuals to Muscle Group I with degenerative changes.

2.  Entitlement to a rating in excess of 30 percent for gunshot wound residuals of the left forearm with degenerative changes.

3.  Entitlement to an initial compensable rating for scar, status-post gunshot wound left forearm.

4.  Entitlement to an initial compensable rating for scar, status-post gunshot wound Muscle Group I.

5.  Entitlement to an initial compensable rating for left shoulder scar.

6.  Entitlement to an initial compensable rating for left groin scar.

7.  Entitlement to a rating in excess of 10 percent for paresthesia of the left thigh secondary to bone graft procedure.

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for numbness of the right hand, to include as secondary to cervical spine disorder.

10.  Entitlement to service connection for nerve damage of the right arm, to include as secondary to cervical spine disorder.

11.  Entitlement to service connection for a left hip disorder, to include as secondary to bone graft.

12.  Entitlement to service connection for a left lower extremity disorder, to include as secondary to bone graft.

13.  Entitlement to service connection for hearing loss.

14.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION


The Veteran served on active duty from October 1979 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's appellate claims other than his claim of service connection for tinnitus and the schedular aspect of his scar claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not the Veteran has tinnitus that developed while on active duty.

2.  The Veteran has four scars of his left forearm, shoulder, muscle group I and groin that are manifested by pain.


CONCLUSION OF LAW

1.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013); Charles v. Principi, 16 Vet. App. 370 (2002).

2.  The criteria for a 20 percent evaluation for scars has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's scar claims arise from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment and he was afforded VA examinations.  Significantly, he does not report that the scars have worsened since that time, and thus a remand is not required solely due to the passage of time since the March 2004 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the veteran will not be prejudiced by the Board's adjudication of his claim.  

I. Preliminary matter

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

II. Service connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board further observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

In this case, the RO has acknowledged that VA treatment records contain evidence of complaints of tinnitus.  Nevertheless, the RO denied the claim on the basis that the medical evidence contains no link between tinnitus and any disease, injury, or event of service.  Therefore, the dispute is over the etiology of the disorder, not its existence.  

The Board acknowledges that the Veteran's service treatment records contain no evidence of tinnitus, and it does not appear he reported such disability to VA or his medical treatment providers until years after service.  However, as noted above, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles.  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  In this case, the Veteran has contended, to include in his November 2011 Substantive Appeal, that his hearing problems began while on active duty which presumably includes his tinnitus.  No evidence is of record which explicitly refutes this assertion.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the credible lay evidence of record shows that it began in military service and continued thereafter.  

The Board also notes that the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds it is at least as likely as not he currently has tinnitus that developed while on active duty.  Therefore, service connection is warranted for this disability.

III. Higher rating

Service connection is in effect for four scars affecting the Muscle Group I, the left shoulder, left forearm and groin.  The competent and credible evidence shows that these scars are painful and thus a 20 percent rating is warranted under Diagnostic Code 7804.  Given the medical evidence and the Veteran's contentions, a higher rating is not warranted under this Diagnostic Code or under any other potentially applicable code.  As such, a 20 percent rating, and no more, is warranted.


ORDER

Service connection for tinnitus is granted.

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for the Veteran's scars affecting the Muscle Group I, the left shoulder, left forearm and groin is granted.


REMAND

As to the Veteran's scar claims, the Board is remanding the extraschedular aspect of these claims in light of the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board notes that the Veteran was accorded VA medical examinations in July 2009, September 2009, and November 2011.  However, as it has been almost three years since the last examination the Board is concerned the evidence of record may not accurately reflect the current nature and severity of these disabilities.  Moreover, as discussed below, the full extent of his gunshot wound residuals is not clear from the evidence of record, particularly in regard to his service connection claims.  As such, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for these service-connected disabilities.  

As to the claim of service connection for a cervical spine disorder, the Board notes that the record clearly reflects the Veteran sustained a gunshot wound to his neck while on active duty.  However, the exact nature of the currently claimed disability is not clear from the evidence of record, to include whether it is etiologically linked to service to include the in-service gunshot wound.  For example, VA treatment records include a finding of questionable cervical radiculopathy in June 2009.  VA treatment records also note findings of degenerative changes to the cervical spine, to include in December 2009.  There are also various  notations of neck pain complaints in these treatment records.  Further, a July 2009 VA peripheral nerves examiner concluded that the Veteran's complaints of right hand and arm numbness reflected a disease of the cervical spine.  Although the examiner was suspicious of a cervical myelopathy with the presence of Romberg sign and hyperreflexia, he did not explicitly identify the type of disability.  Further, given the fact the Veteran is service-connected for gunshot wound residuals that included the neck, it appears any disability of the cervical spine would warrant consideration of secondary service connection pursuant to 38 C.F.R. § 3.310.

In view of the documented in-service gunshot wound to the neck, as well as the unclear nature of the current cervical spine disorder, the Board finds that this case should be remanded for a competent medical examination to clarify the nature and etiology of the disability.  See McLendon v. Nicolson, 20 Vet. App. 79 (2006).  

The Board also notes that the claims of service connection for right hand numbness and nerve damage to the right arm are based, at least in part, as being secondary to a cervical spine disorder.  As noted above, the July 2009 VA peripheral nerves examiner provided an opinion which supports such a finding.  Therefore, these claims are inextricably intertwined with the cervical spine claim.  Accordingly, the Board will defer adjudication of these claims until the development deemed necessary for the cervical spine claim has been completed.

With respect to the left hip and left lower extremity claims, the Board notes that the Veteran did have a bone graft of the left hip to repair the left upper extremity from the gunshot wound, and is service connected for the paresthesia of the left thigh due to this bone graft.  However, the extent the Veteran has disabilities of the left hip and/or left lower extremity in addition to the left paresthesia is not clear from the evidence already of record, to include whether it is etiologically linked to the bone graft.  Consequently, the Board concludes that a competent medical examination is also required to clarify whether the Veteran has any residuals of the left hip and/or left lower extremity due to this bone graft other than the already service-connected paresthesia of the left thigh.  See McLendon.

In regard to the hearing loss claim, the Board notes that, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Board observes that the competent medical evidence of record does not contain any findings which reflect the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, there is evidence of a threshold shift in his hearing while on active duty.  For example, audiological evaluation conducted as part of his October 1979 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
5
5
LEFT
10
5
5
5
5
5

The service treatment records reflect a subsequent audiological evaluation in July 1980 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
15
5
LEFT
10
5
5
10
10
10

In short, this indicates an increase in all frequencies for the right ear except at 6,000 Hertz; an increases at the 3,000 to 6,000 Hertz frequencies for the left ear.  No subsequent audiological evaluation appears to have been conducted during service, and no separation examination appears to be of record.  Moreover, no VA examination has been conducted for this case.  The Board also reiterates, as detailed above, it has determined that service connection is warranted for tinnitus; which is a disability often associated with, or a component of, sensorineural hearing loss.  Further, the Veteran's accredited representative has asserted the Veteran had in-service acoustic trauma associated with his documented military occupational specialty (MOS) of indirect fire infantryman.

Based on the foregoing, the Board concludes that a VA examination is also required to determine whether the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385, and, if so, whether such disability is etiologically linked to his service.  See McLendon.

The Board further notes that the Veteran's accredited representative has contended he should be granted separate compensable rating(s) for the documented degenerative changes to various joints associated with his gunshot wound residuals of Muscle Group I and the left forearm.  As it does not appear this issue was addressed below, and a remand is already required for these claims, this matter should be addressed in the first instant below.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for gunshot wound residuals of Muscle Group I and the left forearm, scars, left thigh paresthesia, cervical spine, right hand numbness, right arm nerve damage, left hip, left lower extremity, and hearing loss since September 2011.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cervical spine, right hand, right arm, left hip, left lower extremity, and hearing loss symptomatology; as well as the nature, extent and severity of his service-connected gunshot wound residuals to Muscle Group I and the left forearm, and left thigh paresthesia and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service connected gunshot wound residuals to Muscle Group I and the left forearm and left thigh paresthesia.  The claims folder should be made available to the examiner for review before the examination.

4.  The Veteran should also be accorded examinations to determine the nature and etiology of his claimed cervical spine disorder, left hip disorder, left lower extremity disorder, and hearing loss.

For any cervical spine disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service, to include the documented in-service gunshot wound to the neck.  If the examiner determines the disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected gunshot wound residuals of Muscle Group I and/or the left forearm.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

For the claimed disabilities of the left hip and left lower extremity, the examiner should express an opinion as to whether the Veteran has any such disabilities that are separate and distinct from the already service-connected left thigh paresthesia.  If so, the examiner should express an opinion as to whether it is at least as likely as not such disability was incurred in or otherwise the result of the Veteran's active service, to include the bone graft from the left hip.

For the hearing loss claim, if the Veteran is shown to have a hearing loss disability as defined by 38 C.F.R. § 3.385, the examiner should express an opinion as to whether it is at least as likely as not that the disability was incurred in or otherwise the result of the Veteran's active service.  The examiner's opinion should reflect consideration in the threshold shift from the audiological evaluation conducted on the October 1979 enlistment examination and the subsequent July 1980 evaluation; as well as any noise exposure associated with the Veteran's MOS of indirect fire infantryman.

A complete rationale for any opinion expressed on these examinations must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review, to include the extraschedular aspect of the Veteran's scar claims as well as entitlement to a collective extraschedular rating.  The decision should reflect consideration of whether the Veteran is entitled to separate compensable rating(s) for the degenerative changes associated with his service-connected gunshot wound residuals to Muscle Group I and the left forearm.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in January 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


